                UNITED STATES COURT OF INTERNATIONAL TRADE


 REBAR TRADE ACTION COALITION,

                          Plaintiff,

           v.

 UNITED STATES,
                                                  Before: Mark A. Barnett, Chief Judge
                                                  Court No. 20-00071
                          Defendant,

        and

 ICDAS CELIK ENERJI TERSANE VE
 ULASIM SANAYI A.S.,

                          Defendant-Intervenor.



                                         JUDGMENT

       This case having been duly submitted for decision, and the court, after due

deliberation, having rendered a decision herein; now therefore, in conformity with said

decision, it is hereby:

       ORDERED that the U.S. Department of Commerce’s final results in the first

administrative review of the antidumping duty order on rebar from Turkey, see Steel

Concrete Reinforcing Bar From the Republic of Turkey, 85 Fed. Reg. 15,765 (Dep’t

Commerce Mar. 19, 2020) (final results of antidumping duty admin. review; 2017–2018),

ECF No. 20-4, are SUSTAINED; and it is further
Court No. 20-00071                                                                   Page 2

       ORDERED that the subject entries must be liquidated in accordance with the

final court decision, including all appeals, as provided for in section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2018).



                                                  /s/   Mark A. Barnett
                                                  Mark A. Barnett, Chief Judge

       April 6, 2021
Dated: ________________
      New York, New York
